Becker, J.
¶49 (concurring) — I agree that the information and “to-convict” instruction in this case contain the essential elements of the crime of bail jumping. Gonzalez-Lopez contends that the defendant must, in all cases, be notified of the felony class of the underlying offense. The State, however, correctly argues that it is enough to allege the underlying offense by name, as was done here when the State alleged the underlying charge to be “Attempted Child Molestation in the First Degree, a felony.” See State v. Pope, 100 Wn. App. 624, 629, 999 P.2d 51 (2000) (an essential element of bail jumping is that the defendant was held for, charged with or convicted of a particular crime; see also 11 Washington Practice: Washington Pattern Jury Instructions: Criminal 120.41 (2d ed. 1994) (WPIC)).
*639¶50 I acknowledge authoring an unpublished opinion citing Pope as authority for the proposition that the information must allege the class of the underlying felony. See State v. Walker, noted at 123 Wn. App. 1007 (2004). This was a misreading of Pope, where the information was held insufficiently specific because instead of identifying the underlying offense by name, it merely stated “regarding a felony matter.” Pope, 100 Wn. App. at 629 (emphasis omitted). It is not implicit in Pope that the State must allege and prove the class of the underlying felony.
¶51 Pope followed State v. Ibsen, 98 Wn. App. 214, 989 P.2d 1184 (1999). In Ibsen, the court found the information deficient because it omitted the underlying offense altogether. Ibsen held that the underlying offense is an essential element of a bail-jumping charge because it is relevant to the penalty. After Ibsen, a similar issue arose in State v. Spiers, 119 Wn. App. 85, 79 P.3d 30 (2003). The information in Spiers did not allege the underlying offense by name, but it did allege that the underlying offense was a class B or C felony. This made the bail jumping offense a class C felony. The issue on appeal was whether, under Ibsen, the information was deficient because it did not allege the name of underlying offense. Recognizing that the fundamental concern of Ibsen was to notify the defendant of the penalty he faced, the Spiers court held that alleging the class of the underlying felony was sufficient to satisfy, on liberal postverdict review, the element identified in Ibsen. Spiers, 119 Wn. App. at 91.
¶52 Spiers, like Ibsen and Pope, does not hold that the class of the underlying felony is itself an essential element. Gonzalez-Lopez essentially argues that it should be, because otherwise it is too difficult for a defendant to ascertain the penalty he faces. But having been apprised that the underlying offense was “Attempted Child Molestation in the First Degree, a felony,” Gonzalez-Lopez could find out that the underlying offense was a class A felony and then deduce from the statute that the felony he was being charged with was a class A felony. Some statutes are more *640difficult to understand than others, but the remedy for any difficulty a defendant might experience is to request a bill of particulars. State v. Leach, 113 Wn.2d 679, 687, 782 P.2d 552 (1989).
¶53 In summary, our prior cases do not compel the conclusion that the information in this case was constitutionally deficient. The pattern instruction (WPIC 120.41) is correct, and practitioners need not hesitate to use it.